Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 22 February 1805
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     My Dear Grand Papa 
                     
                     Feb 22, 1805
                  
                  I recieved your letter and am very much obliged to you for it, as it is very seldom that I get one you cannot think how glad I was at it. I am very much obliged to you for the Bantams you promised me and will take great care of them. I go on very slowly with my French for I have got through but one book of Telemachus but I hope that I shall now go on better since Mamas health is so much better that she is able to q hear us our lessons regularly. give my love to Papa and mrs H Smith. adieu my Dear grand Papa believe me to be your affectionate grand Daughter
                  
                     Ellen Wayles Randolph 
                     
                  
               